       Case 1:19-cr-00660-PAC Document 40 Filed 07/14/21 Page 1 of 1



                        The Law Office of James M. Branden
                           80 Bay Street Landing, Suite 7J
                            New York, New York 10301
                                Tel. 212-286-0173
                                 Fax 212-286-0495




                                     July 14, 2021


Hon. Paul A. Crotty
United States District Judge
Southern Distr~ct of New York
500 Pearl Street
New York, NY 10007

                 Re:   United States v. Michael Paulsen
                       Cr. Docket No. 19-660 (PAC)

Dear Judge Crotty:

     Along with Joseph V. Sorrentino, I represent Mr. Paulsen in the
above-referenced matter. I write to request a second adjournment of the
sentencing, which is presently scheduled for July 29, 2021, at 10:00
a.m.

     The matter was first adjourned to allow for a psychiatric
evaluation of Mr. Paulsen and while Mr. Paulsen has met with a
psychiatrist, a report containing the latter's findings will be delayed
due to the psychiatrist's other commitments.         He has, however,
guaranteed that the report will issue by July 26.      The defense will
file its sentencing memorandum, along with the psychiatrist's report,
by August 6, 2021. The government will of course need time to respond.

     The parties have conferred and there are some "out of office" dates
in August and early September. However, mutually convenient dates are:
8/30, 9/2, and 9/3, or a date that is convenient to the Court
thereafter.

     The government consents to this request for an adjournment of the
sentencing.



                                     Respectfully submitted,

                                ~~~
                                    lJames M. Branden
